Title: To Thomas Jefferson from George Washington, 15 February 1792
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir
            Wednesday 15th. Feby. 1792
          
          Before I give any decided opinion upon the letter you have written to Majr. L’Enfont, or on the alterations proposed for the engraved plan, I wish to converse with you on several matters which relate  to this business.—This may be, if nothing on your part renders it inconvenient, immediately after 8 Oclock to morrow, at wch. hour I breakfast, and at which if agreeable to yourself I should be glad to see you.
          In the meanwhile, I send for your perusal an address from Mr. Welsh, which, (though dated yesterday) is but just received.—You will recollect the communications of Mr. Walker on Saturday afternoon.—From these, those of Sunday differed but little.—But as he said Major L’Enfont had declin’d committing, or suffering to be committed to writing any ideas of his, forasmuch as he had given them to me before in a letter, I have looked these over, and send the only one I can find in which he has attempted to draw a line of demarkation between the Commissioners and himself.—I also send you the general ideas of another person, principally on the subject of a loan, that you may, if leisure and inclination will permit give the whole a perusal before I see you.—Yours sincerely &c.
          
            Go: Washington
          
          
            PS. If Mr. Madison can make it convenient to come with you I should be glad to see him also.—In that case, it might be well to Give him a previous perusal of the enclosed papers.
          
        